Citation Nr: 1032527	
Decision Date: 08/30/10    Archive Date: 09/08/10

DOCKET NO.  09-15 573	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to a rating in excess of 40 percent for disability of 
the thoracolumbar spine.


WITNESS AT HEARING ON APPEAL

Appellant 


ATTORNEY FOR THE BOARD

A. Michel, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1970 to October 1975 
and from September 1978 to September 1982.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a October 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Diego, 
California.  Jurisdiction over the case was subsequently 
transferred to the RO in Reno, Nevada.

In connection with her appeal, the Veteran testified at a Travel 
Board hearing before the undersigned Veterans Law Judge in May 
2010.  A transcript of the hearing is associated with the claims 
files.


FINDING OF FACT

At the hearing on appeal before the undersigned, the Veteran 
expressed her desire to withdraw her appeal.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been 
met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 
20.204 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific 
error of fact or law in the determination being appealed.  38 
U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to 
any or all issues involved in the appeal at any time before the 
Board promulgates a decision.  38 C.F.R. § 20.204 (2009).  
Withdrawal may be made by the appellant or by his or her 
authorized representative.  38 C.F.R. § 20.204.  In the present 
case, the Veteran has withdrawn this appeal and, hence, there 
remains no allegation of error of fact or law for appellate 
consideration.  Accordingly, the Board does not have jurisdiction 
to review the appeal.


ORDER

The appeal for entitlement to a rating in excess of 40 percent 
for disability of the thoracolumbar spine is dismissed.



		
Shane A. Durkin
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


